United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2576
                         ___________________________

                             Ingrid Domingo-Aguilar

                             lllllllllllllllllllllPetitioner

                                           v.

            Merrick B. Garland1, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                    ____________

                            Submitted: March 22, 2021
                              Filed: March 25, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.




      1
       Merrick Garland has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       Guatemalan native and citizen Ingrid Domingo-Aguilar petitions for review of
a Board of Immigration Appeals (BIA) order upholding an immigration judge’s (IJ’s)
decision denying asylum. We disagree with Domingo-Aguilar’s contentions that the
BIA erred by not addressing her asylum claim and by not applying the proper
standard of review. We conclude that her primary challenge to the BIA’s decision--
that she was persecuted based on her membership in two particular social groups--
lacks merit. See Gutierrez-Vidal v. Holder, 709 F.3d 728, 731-32 (8th Cir. 2013)
(reviewing BIA’s decision as final agency action, but to extent IJ’s findings or
reasoning are adopted, IJ’s decision is also reviewed as part of final agency action;
asylum claims are reviewed for substantial evidence based on record as whole).
Further, we agree with respondent that Domingo-Aguilar has waived any challenge
to the determination that she failed to show the Guatemalan government was
unwilling or unable to control the private actors who persecuted her. See Cinto-
Velasquez v. Lynch, 817 F.3d 602, 604 n.1 (8th Cir. 2016) (waiver of issues); see also
Saldana v. Lynch, 820 F.3d 970, 976 (8th Cir. 2016) (to establish persecution arising
from conduct of private actors, applicant must show that government either condoned
conduct or was unable to protect victims). The petition for review is denied.
                       ______________________________




                                         -2-